Name: Commission Regulation (EEC) No 2519/89 of 17 August 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 89 Official Journal of the European Communities No L 242/29 COMMISSION REGULATION (EEC) No 2519/89 of 17 August 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) Np 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2466/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seedQ, as last amended by Regulation (EEC) No 2216/88 (&lt;% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2342/89 (7), as last amended by Regulation (EEC) No 2501 /89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2342/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 18 August 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 18 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 128, 11 . 5. 1989, p. 15 . 0 OJ No L 164, 24. 6. 1985, p. 11 . 4) OJ No L 234, 11 . 8 . 1989, p. 37.Is) OJ No L 167, 25. 7. 1972, p. 9 . 0 OJ No L 197, 26. 7. 1988, p. 10 . (*) OJ No L 222, 1 . 8 . 1989, p. 21 . ( «) OJ No L 240, 17. 8 . 1989, p. 18 . O OJ No L 266, 28 . 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (11) OJ No L 183, 3 . 7. 1987, p. 18 . No L 242/30 Official Journal of the European Communities 18 . 8 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Cuirent 8 (') 1st period 9 (') 2nd period io (&gt;) 3rd period 110 4th period 120 5th period M') 1 . Gross aids (ECU): &gt; I  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,637 21,715 21,494 21,666 1 21,944 21,923 2. Final aids : (a) Seed harvested and processed in : II 1  Federal Republic of Germany IlIlllIl (DM) 51,38 51,56 51,04 51,45 52,11 52,21  Netherlands (Fl) 57,08 57,28 56,70 57,15 57,88 57,98  BLEU (Bfrs/Lfrs) 1 044,78 1 048,55 1 037,88 1 046,18 1 059,61 1 058,59  France (FF) 164,32 164,93 163,20 164,51 166,66 166,45  Denmark (Dkr) 193,22 193,92 191,94 193,48 195,96 195,77  Ireland ( £ Irl) 18,289 18357 18,164 18,310 18,549 18,526  United Kingdom ( £) 14,374 14,433 14,245 14,326 14,523 . 14,390  Italy (Lit) 36 232 36 362 35 993 36 239 36 704 36 513  Greece (Dr) 3 568,75 3 566,87 3 493,86 3 483,21 3 534,07 3 426,08 (b) Seed harvested in Spain and IIIlliII\ l processed : l liliIIIl  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 392,81 3 404,17 3 362,98 3 380,34 3 422,63 3 392,74 (c) Seed harvested in Portugal and \ III processed : l li  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4786,89 4 802,02 4 748,62 4 710,76 4 756,77 4 689,89 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. 18 . 8 . 89 No L 242/31Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period io o 3rd period 110 4th period 120 5th period l (') 1 . Gross aids (ECU):  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,137 24,215 23,994 24,166 24,444 24,423 2. Final aids : \ l (a) Seed harvested and processed in ; I I  Federal Republic of Germany Il \ \ \ (DM) 57,28 57,46 56,95 57,35 58,01 58,1 1  Netherlands (Fl) 63,67 63,88 63,29 63,75 64,48 64,58  BLEU (Bfrs/Lfrs) 1 165,50 1 169,27 1158,60 1 166,90 1 180,32 1 179,31  France (FF) 183,57 184,18 182,44 183,76 185,90 185,70  Denmark (Dkr) 215,55 216,24 214,27 215,80 218,29 218,10  Ireland ( £ Irl) 20,431 20,499 20306 20,452 20,691 20,668  United Kingdom ( £) 16,127 16,186 15,998 16,080 16,277 16,143  Italy (Lit) 40 414 40 545 40 176 40 422 40 887 40 695  Greece (Dr) 4 017,22 4 015,34 3 942^3 3 931,68 3 982,54 3 874,55 (b) Seed harvested in Spain and II||IlllII processed : ll I ll  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 775,05 3 786,41 3 745,22 3 762,58 3 804,87 3 774,98 (c) Seed harvested in Portugal and IIIII Il processed : II \ IIli\  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 266,90 5 282,03 5 228,62 5 190,76 5 236,77 5 169,90 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. No L 242/32 Official Journal of the European Communities 18 . 8. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period io o 3rd period 110 4th period 120 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 19,466 6,890 0,000 19,979 6,890 0,000 21,040 6,890 0,000 21,303 6,890 0,000 21,484 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £:Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 46,39 51,35 939,95 146,58 173,83 16,314 12,481 32 615 3 034,95 47,59 52,70 964,72 150,60 178,41 16,762 12,869 33 472 3 112,84 50,07 55,50 1 015,96 158,93 187,89 17,689 13,644 35 245 3 289,28 50,69 56,19 1 028,66 160,95 190,24 17,914 13,780 35 629 3 282,71 51,12 56,67 1 037,40 162,33 191,85 18,067 13,900 35 932 3 312,25 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 3 311,16 1 053,45 3 385,91 1 053,45 3 528,59 1 053,45 3 556,52 1 053,45 3 584,83 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 070,24 5 915,97 0,00 6 172,35 6 015,49 0,00 6 369,73 6 207,85 0,00 6 333,66 6 172,71 0,00 6 359,61 6 197,99 3. Compensatory aids : in Spain (Pta) t 3 265,29 3 340,04 3 482,72 3 510,65 3 538,96 4. Special aid :  in Portugal (Esc) 5 915,97 6 015,49 6 207,85 6 172,71 6 197,99 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) \ Current8 1st period9 2nd period10 3rd period11 4th period12 5th period1 DM 2,075330 2,072010 2,068790 2,065500 2,065500 2,056520 Fl 2,339470 2,335940 2,332240 2,328890 2,328890 2,318820 Bfrs/Lfrs 43,416400 43,399700 43,381200 43,363400 43,363400 43,301900 FF 7,013480 7,014210 7,014290 7,014290 7,014290 7,015280 Dkr 8,070500 8,072950 8,075030 8,077610 8,077610 8,088100 £Irl 0,776833 0,776624 0,777090 0,777385 0,777385 0,779944 £ 0,675191 0,677473 0,679928 0,682240 0,682240 0,688897 Lit 1 491,78 1 495,22 1 498,48 1 501,76 1 501,76 1 51 1,07 Dr 178,84300 1 80,94700 182,87200 185,56100 185,56100 192,02000 Esc 173,46900 174,25200 175,00500 176,09000 176,09000 179,45600 Pta 129,91600 130,53300 131,08500 131,62600 131,62600 133,22600